DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 25 July 2022, is reviewed and entered. Claims 1, 2, 5, 6, 8, 9, and 12 are amended, claims 21-34 are added, and claims 3, 4, 13-18, and 20 are canceled, leaving claims 1, 2, 5-12, 19, and 21-34 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are drawn to amended subject matter and are addressed in the rejections below.

Election/Restrictions
The election of species between Species A and Species B in the Restriction Requirement of 28 October 2022 is withdrawn. After further consideration, the embodiment with an attached collar and the embodiment with a detachable collar are found to be obvious variants. Please note that the restriction requirement between Invention I and Invention II in the Restriction Requirement of 28 October 2022 stands, as only the election of species is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“structures other than the accordion-style ridges” in claim 1 must be shown or the feature(s) canceled from the claim(s). If by “structures other than the accordion-style ridges” Applicant is intending to reference the disclosed “one or more adhesive attachments 114A-N on an interior side of the collar 124,” then Examiner suggests replacing “structures other than the accordion-style ridges” in claim 1 with “one or more adhesive attachments” for proper support.
“a zipper or hook-and-loop material” in claim 22 must be shown or the feature(s) canceled from the claim(s). Para. 0023 of the present disclosure recites a zipper “like the zipper closure 104” but the figures to not actually show a zipper or hook and loop material that removably attaches the collar to the garment body. Zipper closure 104 closes the two front halves of the garment body as shown in figure 1, but does not removably attach the collar to the garment body. Zipper closure 150 closes the collar, but does not removably attach the collar to the garment body.
“the first opening of the garment body includes a plurality of adhesive receivers” in claim 26 must be shown or the feature(s) canceled from the claim(s). Figure 3 shows the plurality of adhesive attachments 114A-N, but these are on the inner surface of the collar, not the first opening of the garment body. None of the figures show a plurality of adhesive receivers on the first opening of the garment body.
“a structural deformation” and “base” in claim 28 and the structure of the structural deformation described in claim 29 must be shown or the feature(s) canceled from the claim(s). The disclosure is silent as to “a structural deformation.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“structures other than the accordion-style ridges” in claim 1. If by “structures other than the accordion-style ridges” Applicant is intending to reference the disclosed “one or more adhesive attachments 114A-N on an interior side of the collar 124,” then Examiner suggests replacing “structures other than the accordion-style ridges” in claim 1 with “one or more adhesive attachments” for proper support.
“a structural deformation” and “base” in claim 28 and the structure of the structural deformation described in claim 29. The disclosure is silent as to “a structural deformation.”
“the water-resistant material is a plastic material” in claim 30. Para. 0008 of the present disclosure recites water-resistant material and plastic as alternative materials.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-12, 19, and 21-34 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 5-12, 19, and 21-34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “that form a substantially watertight seal around the neck of the person in use” which relies on “the neck of the person” as part of the structural “substantially watertight seal.” This rejection may be obviated by amending the recitation to a proper function recitation, e.g., “[[that]] adapted to form a substantially watertight seal around the neck of the person in use.”
Claims 2, 5-12, 19, and 21-34 are rejected for depending from rejected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is “a structural deformation” and “base” in claim 28 and the structure of the structural deformation described in claim 29. The disclosure is silent as to “a structural deformation” and “base.”
Claims 29 and 30 are rejected for depending from rejected claim 28.
The new matter is “the water-resistant material is a plastic material” in claim 30. Para. 0008 of the present disclosure recites water-resistant material and plastic as alternative materials.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the one or more pocket guides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

Claims 1, 2, 5-12, 19, and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crites (US 8,516,613) in view of Koret (US 2,431,809) and Cruz (US 7,086,092 B1).

As to claim 1, Crites discloses a garment for mitigating intrusion of water or pathogens on a person's body (shower shirt, title), the garment comprising:
a garment body (shirt 1) comprising:
a first opening sized and shaped to fit around the person's neck (between neck opening 20 and shirt 1),
second and third openings sized and shaped to fit around a portion of the person's arms (pair of arm openings 30), wherein the second and third openings comprise elastic material (11; col 4 line 15-20 discloses, “The arm openings 30 each have elastic sleeve bands 11 to keep water from seeping in under the armpit area.”); and
a fourth opening sized and shaped to fit around a portion of the person's torso (shirt bottom opening 40), wherein the fourth opening comprises elastic material (9; col 4 line 10-15 discloses, “The bottom opening 40 has an elastic band 9 that forms a watertight seal.”); and
a collar (surrounding neck opening 20 and including elastic neck band 13) adapted to attach to the first opening of the garment body (capable of attaching, and intended to be attached as shown in figure 1), the collar including an inner surface having structures that form a substantially watertight seal around the neck of the person in use (capable of forming and intended to form a substantially watertight seal; see col 4 line 30-40 which discloses, “The neck opening 20 has an elastic neck band 13 to keep the shower shirt fitted snugly under the jawline keeping water from invading into the top of the shower shirt. The neck opening can also have a neck cinch strap 13a w/hook and loop fastening means 15 to support the elastic neck band and provide further sealing against water entry.”).
Crites does not disclose the collar including (i) an outer surface having accordion-style ridges that permit expansion of the collar to match a circumference of the neck of the person in use, and (ii) an inner surface having structures other than the accordion-style ridges that form a substantially watertight seal around the neck of the person in use.
Regarding “accordion-style ridges,” Koret teaches a similar upper body garment including a collar/ neckband 2 that is ruffled or crimped (col 1 line 35-36), and ruffles or crimps are the functional and structural equivalent to accordion style ridges.
Both Crites and Koret teach elastic collars, only Crites is silent as to the accordion style ridges. Elastic is known to “permit expansion” as claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the elastic collar of Crites with accordion style ridges as taught by Koret for the purpose of allowing for greater adjustment (Koret col 1 line 5-10).
Cruz teaches a similar collar (collar 20) including (ii) an inner surface having structures other than the accordion-style ridges (magnets 28, as best understood, as Examiner believes that the claimed “structures” correspond to the disclosed attachments).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the inner surface of Crites with “structures other than the accordion-style ridges” as taught by Cruz, for the purpose of providing a means of attaching the collar to the garment which would allow the collar to be removably attached to the garment for the purpose of separate cleaning and/ or storage.
Furthermore, providing the interior surface with “structures other than the accordion-style ridges” to magnetically fasten the collar to the garment would not affect the Crites’ collar’s ability to form a substantially watertight seal, as the substantially watertight seal is a function of the elastic 13 and not the attachment of the collar to the garment.

As to claim 2, Crites as modified does not disclose the garment of claim 1, wherein the garment body is made of a thin plastic material that is less than 2 millimeters thick.
Please note that although “thin” is a relative term, “thin” is understood in the context of the claim to mean “less than 2 mm thick.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide “a thin plastic material that is less than 2 millimeters thick,” since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide “a thin plastic material that is less than 2 millimeters thick,” for the purpose of providing a waterproof material for the waterproof garment (Crites abstract).

As to claim 5, Crites as modified discloses the garment of claim 1, further comprising a zipper closure on a front of the garment body (Crites 3).  

As to claim 6, Crites as modified does not disclose the garment of claim 1, further comprising a zipper closure on a back of the garment body.
Crites does disclose a zipper closure 3 on the front of the garment body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an additional zipper on the back of the garment body, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the garment to provide zipper 3 on the back of the garment body. See MPEP 2144.04(VI)(C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a zipper on the back of the garment body – either in addition to or in lieu of the front zipper – for the purpose of allowing the wearer’s back to be selectively exposed, or to provide a zipper that is convenient for a caretaker to open and close.

As to claim 7, Crites as modified discloses the garment of claim 1, wherein the garment is configured to be adjusted around the person's head, arms, and torso (Crites is capable of being adjusted, such as by elastic 13, 11, and 9, respectively).  

As to claim 8, Crites as modified does not expressly disclose the garment of claim 1, wherein the elastic material comprising the second, third, and fourth openings is integrated into respective seams of the garment body surrounding the second, third, and fourth openings.  
Koret teaches providing elastic material in a hem (Koret col 1 line 40-45), and a hem is a type of seam.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the elastic material integrated into respective seams of the garment body, for the purpose of providing a known location and means for attaching elastic to a garment.

As to claim 9, Crites as modified discloses the garment of claim 1, wherein the elastic material comprising the second, third, and fourth openings include respective drawstrings (Crites’ cinch straps 9a, 11a, 13a) that is configured to be tightened by the person around the second, third, and fourth openings, respectively (capable of being and intended to be tightened, see Crites col 4 line 25-30).  

As to claim 10, Crites as modified discloses the garment of claim 1, further comprising one or more modular pockets (Crites pockets 7).  

As to claim 11, Crites as modified discloses the garment of claim 10, wherein the one or more modular pockets are detachable (Crites col 4 line 1-5 discloses the pockets can be attached using stitching, adhesives, mechanical fastening, or a combination, and all of these would allow the pockets to be attached and detached).  

As to claim 12, Crites as modified discloses the garment of claim 10, wherein the one or more modular pockets are configured to be attached to any portion of the garment body (capable of being attached to any portion of the garment body, such as with stitching, adhesives, mechanical fastening, or a combination).  

As to claim 19, Crites as modified discloses the garment of claim 1, wherein the garment is further configured to encompass at least a portion of an arm (via Crites arm openings 30) or a leg of the person.

As to claim 21, Crites as modified discloses the garment of claim 1, wherein the collar is adapted to removably attach to the first opening of the garment body such that the person can selectively don the garment with or without the collar (via Cruz’s magnets 28 as set forth in the modification presented in the rejection of claim 1 above).  

As to claim 22, Crites as modified does not disclose the garment of claim 21, wherein the collar is adapted to removably attach to the first opening of the garment body via a zipper or hook-and-loop material.  
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, magnets, zippers, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the zipper or hook and loop material would be desirable over another fastener type.
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to removably attach the collar with a zipper or hook and loop material, either in lieu of or in addition to the Cruz magnets, for the purpose of providing a known detachable fastener or to provide additional security for the magnets when the zipper or hook and loop is provided in addition to the magnets.

As to claim 23, Crites as modified discloses the garment of claim 1, wherein the collar is integrally formed with the first opening of the garment body (The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.).  

As to claim 24, Crites as modified discloses the garment of claim 1, wherein the collar is formed of a material having a first thickness (the plastic material of Crites’s collar in combination with Crites’s elastic 13 and Cruz’s magnets 28), the garment body is formed of a material having a second thickness (the plastic material of the shirt 1), the first thickness being different than the second thickness (the plastic material combined with the other structures is obviously thicker than the plastic material alone, such that the first thickness is greater than the second thickness).  

As to claim 25, Crites as modified discloses the garment of claim 1, wherein the collar comprises a first end (Crites fig 1), a second end (Crites fig 1), and a fastener adapted to selectively attach the first end to the second end (Crites zipper 3 and/ or strap 13a).  

As to claim 26, Crites as modified discloses the garment of claim 1, wherein: the first opening of the garment body includes a plurality of adhesive receivers (the combination with Cruz presented in the rejection of claim 1 above obviously results in Crites’s first opening being provided with Cruz’s magnets 28 which are considered to be adhesive receivers because Cruz describes them as adhering with aligned magnets 28 on the collar in col 2 line 45-50);
the inner surface of the collar includes a plurality of adhesive attachments (the combination with Cruz presented in the rejection of claim 1 above obviously results in Crites’s collar being provided with Cruz’s magnets 28 which are considered to be adhesive attachments because Cruz describes them as adhering with magnets 28 on the shirt in col 2 line 45-50, note also that there are ten magnets shown in Cruz fig 2 and any two may be considered the “structures” of claim 1 and any other two may be considered the “plurality of adhesive attachments” of claim 26); and
the collar is adapted to attach to the first opening of the garment body by adhering the adhesive attachments on the inner surface of the collar to the plurality of adhesive receivers on the first opening of the garment body (capable of attaching and intended to attach as taught in Cruz col 2 line 45-50).  

As to claim 27, Crites as modified discloses the garment of claim 1, wherein the structures on the inner surface of the collar comprise a substantially smooth surface that wraps around the neck of the person to form the substantially watertight seal in use (the Cruz magnets comprise a “substantially smooth” surface, and the Crites collar is capable of forming and intended to form a substantially watertight seal as set forth in the rejection of claim 1 above).  

As to claim 28, Crites as modified discloses the garment of claim 1, wherein the garment body is made of a water-resistant material (Crites col 3 line 40-45 discloses the shirt is made from waterproof material) and includes one or more pocket guides (such as the Crites pocket 7 perimeters, Crites pocket fasteners 8, “stitching, adhesives, mechanical fastening, or a combination of one or more of these fastening techniques” used to attach the pockets and disclosed in Crites col 4 line 1-10), each pocket guide formed by a structural deformation of the water-resistant material to provide a base for a modular pocket adapted to attach to the pocket guide (as best understood, one or more of the Crites pocket 7 perimeters, Crites pocket fasteners 8, “stitching, adhesives, mechanical fastening, or a combination of one or more of these fastening techniques” used to attach the pockets and disclosed in Crites col 4 line 1-10 is considered “a structural deformation of the water-resistant material” and provides a “base” for a modular pocket).  

As to claim 29, Crites as modified discloses the garment of claim 28, wherein the structural deformation comprises thickening the plastic material in an area of the garment body corresponding to the pocket guide (providing Crites pocket 7 on the plastic material of shirt 1 would result in at least a double thickness of material which is considered to be “thickening the plastic material” of the garment body, as best understood).  

As to claim 30, Crites as modified discloses the garment of claim 28, wherein the water-resistant material is a plastic material (Crites col 2 line 20-25).  

As to claim 31, Crites as modified discloses the garment of claim 1, wherein the collar forms the uppermost portion of the garment when the collar is attached to the first opening of the garment body (Crites fig 1).  

As to claim 32, Crites as modified discloses the garment of claim 1, wherein the one or more pocket guides further include visual indicators (as best understood, one or more of the Crites pocket 7 perimeters, Crites pocket fasteners 8, “stitching, adhesives, mechanical fastening, or a combination of one or more of these fastening techniques” used to attach the pockets and disclosed in Crites col 4 line 1-10 is considered a visual indicator) to visually assist a user in adhering modular pockets to the garment body at appropriate locations corresponding to the structural deformations (capable of visually assisting).  

As to claim 33, Crites as modified discloses the garment of claim 1, wherein the garment body includes a first side and a second side (Crites fig 1), wherein the first side comprises a selectively closeable seam that runs vertically from a top of the garment body to a bottom of the garment body (at Crites’s zipper 3) so as to permit the person to don the garment body by accessing the second and third openings via the seam (capable of permitting), wherein the garment body is adapted to be worn in a first mode with the first side at the front of the person's body and in a second mode with the first side at the back of the person's body (capable of being worn).  

As to claim 34, Crites as modified discloses the garment of claim 33, wherein the selectively closeable seam comprises a zipper (Crites zipper 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732